Ostrander, C. J.
(after stating the facts). In the brief for appellants, the contentions are stated as follows:
‘ ‘ First. The contract, from the effect of whose partial performance relief is sought, was ultra vires the general powers of the complainant, and therefore void for all purposes.
“ Second. The contract was malum in se, immoral in its purpose and tendencies, and a flagrant violation of the principles of public policy, and therefore void ab initio, entirely aside from and independent of the doctrine of ultra vires.
“ Third. The equitable maxim that ‘ he who comes into a court of equity must come with clean hands ’ constitutes a bar to the relief sought.”
The village upon this record is not a party to the contract. Therefore, no corporate action is involved.
It is agreed that it had no power to enter into such a contract. Therefore it could not be bound as by a ratification of it.
The argument for appellants appears to proceed according to the theory that complainant seeks in this proceeding to enforce — to rely upon — the contract, and perhaps a breach of it. No such thing is apparent from the bill of complaint. On the contrary, the theory of the bill appears to be that the village of Eeed City is entitled to *604pursue and reclaim money unlawfully taken from the treasury of the village and traced into the real estate described in the bill and into the bank deposit. We have no doubt that it may do this, and the jurisdiction of a court of equity in this behalf is not challenged.
The order overruling the demurrer is affirmed, with costs to appellee.
Bird, Hooker, Moore, and McAlvay, JJ., concurred.